Rule 1930.4. Service of Original Process in Domestic Relations Matters.

— The rule text is deleted in its entirety and replaced with the following text —

      (a)   Personal Service.

            (1)   Persons Who May Serve. A sheriff or competent adult, as defined
                  in Pa.R.Civ.P. 76, may effectuate personal service of original
                  process in domestic relations matters, including Protection of Victims
                  of Sexual Violence or Intimidation matters.

            (2)   Manner of Service.

                  (i)    A sheriff or competent adult may serve original process:

                         (A)    by handing a copy of the original process to the
                                defendant;

                         (B)    at the defendant’s residence by handing a copy of the
                                original process to:

                                (I)    an adult member of the family with whom the
                                       defendant resides; but if an adult family member
                                       is unavailable, then to an adult in charge of the
                                       residence; or

                                (II)   the clerk or manager of the hotel, inn, apartment
                                       house, boarding house, or other place of
                                       lodging; or

                         (C)    at the defendant’s office or usual place of business by
                                handing a copy of the original process to the
                                defendant’s agent or the person for the time being in
                                charge; or

                  (ii)   pursuant to special order of court.

            (3)   Service in Protection From Abuse and Protection of Victims of
                  Sexual Violence or Intimidation Matters.

                  (i)    If the sheriff or competent adult cannot complete personal
                         service within 48 hours after a Protection From Abuse or a
                         Protection of Victims of Sexual Violence or Intimidation
                                           1
                    petition is filed, the court may authorize alternative service by
                    special order as set forth in subdivision (a)(2)(ii).

            (ii)    Alternative service may include, but is not limited to, service
                    by mail pursuant to subdivision (b) or service by commercial
                    carrier pursuant to subdivision (c).

(b)   Service by Mail.

      (1)   In domestic relations matters, except Protection from Abuse and
            Protection of Victims of Sexual Violence or Intimidation matters, a
            party may serve the original process, a notice or order to appear, if
            required, and other orders or documents, as necessary, by United
            States Postal Service (USPS) first class regular and certified mail to
            the defendant’s last known address.

            (i)     The party serving the original process by mail shall:

                    (A)    restrict delivery of the certified mail to the addressee
                           only; and

                    (B)    request a return receipt, which may be an electronic
                           return receipt.

            (ii)    Completed Service by Mail. Service of original process is
                    complete when:

                    (A)    the return receipt bears the defendant’s purported
                           signature indicating receipt of the certified mail;

                    (B)    the return receipt acknowledges delivery of the certified
                           mail to the defendant consistent with USPS policy and
                           the first class regular mail is not returned within 15 days
                           of mailing; or

                    (C)    USPS returns the certified mail indicating the
                           defendant refused delivery, but the first class regular
                           mail is not returned within 15 days of mailing.

            (iii)   Incomplete Service by Mail.

                    (A)    Service of original process is incomplete when:

                                     2
                          (I)    USPS returns the certified mail with a notation
                                 indicating that the mail was unclaimed by the
                                 defendant; or

                          (II)   is otherwise     inconsistent    with   subdivision
                                 (b)(1)(ii).

                   (B)    If service by mail is incomplete, the party attempting
                          service shall utilize another method pursuant to these
                          rules to effectuate service.

      (2)   Protection from Abuse and Protection of Victims of Sexual
            Violence or Intimidation Matters.          A party may serve original
            process by mail, if authorized by the court under subdivision (a)(2)(ii).

(c)   Service by Commercial Carrier.

      (1)   In all domestic relations matters, except Protection from Abuse and
            Protection of Victims of Sexual Violence or Intimidation matters, a
            party may serve the original process, a notice or order to appear, if
            required, and other orders or documents, as necessary, by
            commercial carrier and USPS first class regular mail to the
            defendant’s last known address.

            (i)    The party serving the original process by commercial carrier
                   shall:

                   (A)    restrict delivery of the commercial carrier’s package to
                          the defendant’s address only; and

                   (B)    request that the commercial carrier provide a return
                          receipt, which may be an electronic return receipt,
                          detailing the date of delivery, the delivery address, and
                          to whom the package was delivered.

            (ii)   Completed Service by Commercial Carrier.              Service of
                   original process is complete when:

                   (A)    the return receipt bears the defendant’s purported
                          signature indicating receipt of the commercial carrier’s
                          package;

                   (B)    the return receipt acknowledges delivery of the
                                   3
                           commercial carrier’s package to the defendant’s
                           address consistent with the commercial carrier’s policy
                           and the first class regular mail is not returned within 15
                           days; or

                    (C)    the commercial carrier returns the package indicating
                           the defendant refused delivery, but the first class
                           regular mail is not returned within 15 days of mailing.

            (iii)   Incomplete Service by Commercial Carrier.

                    (A)    Service of original process is incomplete when:

                           (I)    the commercial carrier returns the package
                                  indicating that the package was unclaimed by
                                  the defendant; or

                           (II)   is otherwise     inconsistent   with   subdivision
                                  (c)(1)(ii).

                    (B)    If service by commercial carrier is incomplete, the party
                           attempting service shall utilize another service method
                           pursuant to these rules.

      (2)   Protection from Abuse and Protection of Victims of Sexual
            Violence or Intimidation Matters.     A party may serve original
            process by commercial carrier, if authorized by the court under
            subdivision (a)(2)(ii).

(d)   Acceptance of Service. The defendant or the defendant’s authorized
      agent may accept service of original process as set forth in Pa.R.Civ.P.
      402(b).

(e)   Time for Service.

      (1)   Service Within the Commonwealth. Within 30 days of filing the
            original process, a person or party shall serve the original process
            on a defendant located within the Commonwealth.

      (2)   Service Outside of the Commonwealth.

            (i)     Within 90 days of filing the original process, a person or party
                    shall serve the original process on a defendant located
                                    4
                   outside the Commonwealth as:

                   (A)    authorized by this rule;

                   (B)    provided by the law of the jurisdiction in which
                          defendant will be served;

                   (C)    provided by treaty; or

                   (D)    directed by the foreign authority in response to a letter
                          rogatory or request.

            (ii)   Protection from Abuse and Protection of Victims of
                   Sexual Violence or Intimidation Matters.

                   (A)    A person shall serve original process on a defendant
                          located outside of the Commonwealth by personal
                          service as provided:

                          (I)    in subdivision (a); or

                          (II)   by the law in the jurisdiction where the
                                 defendant resides or is located.

                   (B)    If personal service is not completed within 48 hours
                          after the filing of the original process, a person or party
                          may serve a defendant located outside of the
                          Commonwealth by other means authorized by this rule.

(f)   Service of Original Process on an Incarcerated Party.

      (1)   A party serving original process on an incarcerated party in a
            domestic relations action shall include:

            (i)    a notice of any proceeding; and

            (ii)   a specific notice of the incarcerated party’s right to petition the
                   court to participate in the proceeding.

      (2)   A party may petition the court to request that the incarcerated party
            participate in a proceeding when:

            (i)    the incarcerated party seeks to participate as provided by
                                   5
                   statute or rule; or

            (ii)   another party requires the incarcerated party’s participation or
                   testimony.

(g)   Reinstatement of Original Process.

      (1)   If a person or party cannot complete service within the time required
            by subdivision (e), the prothonotary shall reinstate the original
            process upon the party’s praecipe:

            (i)    accompanied by the original process; or

            (ii)   indicating that the original process has been lost or destroyed
                   and accompanied by a substituted original process.

      (2)   A person or party shall serve the reinstated original process within
            the time periods set forth in subdivision (e).

      (3)   A party may:

            (i)    request the prothonotary reinstate the original process at any
                   time or any number of times; or

            (ii)   name a new party defendant in a reinstated original process
                   only if the complaint or petition has not been served on a
                   defendant.

(h)   Proof of Service.

      (1)   Original Process Served.

            (i)    A party or person serving the original process shall complete
                   a proof of service, which shall be by an affidavit if an individual
                   other than a sheriff serves the original process.

            (ii)   The proof of service shall state:

                   (A)     the date and time of service;

                   (B)     the place of service;

                   (C)     the manner in which service was made;
                                   6
             (D)    the identity of the person served;

             (E)    other facts necessary for the court to determine
                    whether proper service has been made; and

             (F)    the additional documents required in subdivision (h)(3),
                    as necessary.

(2)   Personal Service Pursuant to Subdivision (a).               The proof of
      service shall be filed in the appropriate filing office within ten days of
      the date of service.

(3)   Service by Mail or Commercial Carrier Pursuant to Subdivisions
      (b) or (c).

      (i)    Service Complete under Subdivision (b)(1)(ii)(A) or
             (c)(1)(ii)(A).

             (A)    The proof of service shall include the return receipt
                    bearing the defendant’s purported signature; and

             (B)    The proof of service shall be filed within ten days of the
                    date the defendant signed the return receipt.

      (ii)   Service Complete under Subdivision (b)(1)(ii)(B) or
             (c)(1)(ii)(B).

             (A)    The proof of service shall include:

                    (I)     the return receipt or envelope acknowledging
                            delivery to the defendant’s residence consistent
                            with USPS or the commercial carrier’s policy;
                            and

                    (II)    an affidavit indicating the first class regular mail
                            was not returned within 15 days of mailing.

             (B)    The proof of service shall be filed within ten days of the
                    date:

                    (I)     the return receipt acknowledges delivery to the
                            defendant’s address consistent with USPS or
                               7
                            the commercial carrier’s policy; and

                     (II)   after the passage of time set forth in
                            subdivisions (b)(1)(ii)(B) or (c)(1)(ii)(B).

      (iii)   Service Complete under Subdivision (b)(1)(ii)(C) or
              (c)(1)(ii)(C).

              (A)    The proof of service shall include:

                     (I)    the return receipt or envelope acknowledging
                            the attempted delivery to the defendant’s
                            residence and that delivery had been refused;
                            and

                     (II)   an affidavit stating the first class regular mail
                            was not returned within 15 days after mailing.

              (B)    The proof of service shall be filed within ten days of the
                     date:

                     (I)    the return receipt acknowledges the attempted
                            delivery to the defendant’s address consistent
                            with USPS or the commercial carrier’s policy;
                            and

                     (II)   after the passage of time set forth in
                            subdivisions (b)(1)(ii)(C) or (c)(1)(ii)(C).

(4)   Acceptance of Service Pursuant to Subdivision (d).

      (i)     If the defendant or the defendant’s authorized agent accepts
              service of the original process as authorized in subdivision (d),
              the defendant or the defendant’s authorized agent shall sign
              an Acceptance of Service on the form set forth in Pa.R.Civ.P.
              402(b).

      (ii)    The Acceptance of Service shall be filed in the appropriate
              filing office within ten days of accepting service.

(5)   Original Process Not Served.

      (i)     If a party or person cannot serve the defendant within the time
                                8
                          allowed in subdivision (e), the party or person attempting
                          service:

                          (A)    shall complete a proof of no service promptly; and

                          (B)    file the proof of no service in the appropriate filing office
                                 within ten days of the expiration of time allowed for
                                 service in subdivision (e).

                   (ii)   If a party or a person other than a sheriff attempts service of
                          the original process, the proof of no service shall be by an
                          affidavit stating with particularity the efforts made to effect
                          service.

      (i)    Appearance at Hearing or Conference.         A party appearing for a
hearing or conference will be deemed to have been served.

                                          ***

Comment:       Additional alternative procedures for service outside the
Commonwealth are set forth in 42 Pa.C.S. §§ 5323 and 5329(2). For Protection
from Abuse and Protection of Victims of Sexual Violence or Intimidation matters
served outside of the Commonwealth, the party shall attempt personal service first
before service can be made by certified and first class regular mail or by other
means prescribed in subdivision (e)(2).

       Subdivision (f) addresses service of original process on an incarcerated
party, and the incarcerated party’s right to seek permission to appear and testify.
See Vanaman v. Cowgill, 526 A.2d 1226 (Pa. Super. 1987) and Salemo v. Salemo,
554 A.2d 563 (Pa. Super. 1989).

     The Domestic Relations Section is the filing office for child support, spousal
support, and alimony pendente lite cases. See Pa.R.Civ.P. 1910.4(a).

       The timing of an attorney’s solicitation of a prospective client in actions
governed by the Family Court Rules, see Pa.R.Civ.P. 1931(a), and actions pursuant
to the Protection of Victims of Sexual Violence or Intimidation Act, see 42 Pa.C.S.
§§ 62A03 - 62A20, are restricted until proof of service appears on the docket. See
Pennsylvania Rule of Professional Conduct 7.3(b)(4).




                                           9